This is a petition for rehearing. Petitioner insists that his authorities all unite in showing that a non-suit can only be granted when there is no evidence whatever supporting plaintiffs' cause of action. We agree with this contention. In the opinion in the case we rehearsed the evidence very fully, and there is absolutely no evidence of negligence on the part of the railroad company. As we are *Page 179 
still of the opinion that the nonsuit was properly granted, we see no reason for granting a rehearing.
The petition for rehearing is denied.
Chipman, P. J., and McLaughlin, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on January 10, 1906.